Case: 5:19-cv-02491-DCN Doc #: 19 Filed: 12/02/20 1 of 2. PagelD #: 1293

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
KATHY A. SCOPEL, ) CASE NO. 5:19 CV 2491
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
v. ) ORDER ADOPTING
) REPORT AND
COMMISSIONER OF SOCIAL ) RECOMMENDATION
SECURITY ADMINISTRATION, )
)
Respondent. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Carmen E. Henderson (ECF #16). On October 25, 2019, Plaintiff, Kathy A. Scopel, filed
her Complaint challenging the final decision of the Commissioner of Social Security
Administration denying her claim for Supplemental Security Income (“SSI”) under Title XVI of
the Social Security Act. Pursuant to Local Rule 72.2(b), the case was referred to Magistrate
Judge Henderson.

On October 29, 2020, the Magistrate Judge issued her Report and Recommendation
finding that the Commissioner’s decision denying Plaintiff’s application for SSI was supported
by substantial evidence and recommended that the Commissioner’s decision be AFFIRMED.
The Plaintiff filed a timely objection to the Report and Recommendation and the Commissioner
filed a Response to Plaintiff's objection.

The Court has reviewed de novo those portions of the Magistrate Judge’s Report and
Case: 5:19-cv-02491-DCN Doc #: 19 Filed: 12/02/20 2 of 2. PagelD #: 1294

Recommendation to which objection has been made. See FED. R. Clv. P. 72(b). The Court finds
Magistrate Judge Henderson’s Report and Recommendation to be thorough, well-written, well-
supported, and correct. Further, Plaintiff's objections raise no arguments (factual or legal) that
have not been fully and correctly addressed by the Magistrate’s Report and Recommendation.
The Court finds Plaintiffs objections are unwarranted. This Court, therefore, adopts the
Magistrate’s Report in its entirety. The Report and Recommendation of Magistrate Judge
Henderson (ECF #16) is ADOPTED. The decision of the Commissioner denying Plaintiff's
request for Supplemental Security Income is AFFIRMED. Plaintiff's request that the case be
reversed and remanded (ECF #1) is DENIED.

IT IS SO ORDERED.

/y f
u ull hag
DONALD C. NUGENT /
lly / a P UNITED STATES DISTRICT JUDGE
DATED: 2020
